MEMORANDUM **
Arizona state prisoner Bobby Jack Smith appeals pro se from the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging defendants violated his right to access the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review *589de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment to defendants because Smith’s section 1983 action is barred by the statute of limitations because Smith did not file his action within the two-year limitations period. See A.R.S. § 12-545(1); De Luna v. Farris, 841 F.2d 312, 313 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.